     Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 1 of 22 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

CLARENCE BANKS,                                      )
                                                     )
SHELDON SCOTT,                                       )
                                                     )
KYLE SIMMONS,                                        )
                                                     )
        Plaintiffs,                                  )
                                                     )
v.                                                   )
                                                     )       Jury Trial Demanded
OLE TYME PRODUCE, INC.                               )
     Serve:                                          )
     Joan Daleo                                      )
     3840 Millstone Parkway                          )
     St. Charles, Missouri, 63301                    )
                                                     )
        Defendant.                                   )

                                 PLAINTIFFS’ COMPLAINT

        COMES NOW Plaintiffs Clarence Banks, Sheldon Scott and Kyle Simmons by and

through their undersigned attorney, and for their Complaint against Defendant Ole Tyme

Produce, Inc., state the following:

                                      NATURE OF THE ACTION

        1.     This is an action for discrimination by the Defendant Old Tyme Produce against

the Plaintiffs Clarence Banks, Sheldon Scott and Kyle Simmons because of their race and color.

Counts I, IV and VII of this Complaint is authorized and instituted under the Missouri Human

Rights Act, Section 2013.010 R.S.Mo. et seq. Counts II, V, VIII of this Complaint is authorized

and instituted under the Civil Rights Act of 1866, 42 U.S.C § 1981. Counts III, VI, and IX of

this Complaint is authorized and instituted under 42 U.S.C. § 2000e, et seq., of Title VII of the

Civil Rights Act of 1964, as amended.


                                                 1
  Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 2 of 22 PageID #: 2




                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the claims brought under federal law pursuant to

28 U.S.C. §§ 1331 and 1343.

       3.      This Court also has supplemental jurisdiction over Plaintiffs’ state law claims

pursuant to Title 28, United States Code, Section 1367.

       4.      This Court also has jurisdiction over Plaintiffs’ claims for declaratory and

injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

       5.      Venue over Plaintiff’ claims is proper in the Eastern District of Missouri because

Defendant resides in the Eastern District of Missouri within the meaning of 28 U.S.C. § 1391

and because the events, acts, and omissions giving rise to Plaintiffs’ claims occurred in the

Eastern District of Missouri.

                                         THE PARTIES

       6.      Plaintiff Clarence Banks is an individual and resident of Saint Charles County,

Missouri.

       7.      Plaintiff Sheldon Scott is an individual and resident of Saint Charles County,

Missouri.

       8.      Plaintiff Kyle Simmons is an individual and resident of Saint Louis County,

Missouri.




                                                 2
  Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 3 of 22 PageID #: 3




        9.     Defendant Ole Tyme Produce, Inc., (sometime referred to herein as “Ole Tyme”)

is a Missouri domestic corporation whose principal place of business is in Saint Charles County,

Missouri.



                            FACTS COMMON TO ALL COUNTS

        10.    Defendant Ole Tyme Produce, Inc. operates a food distributor business operating

in the Saint Louis Metropolitan Area.

        11.    Plaintiffs worked for Defendant as delivery drivers.

        12.    Plaintiffs are each African Americans and persons of color.

        13.    Defendant employed approximately eighteen delivery drivers at the beginning of

2020.

        14.    Plaintiffs were the only African American and persons of color employed by

Defendant as delivery drivers at all times relevant herein.

        15.    Defendant laid off delivery drivers in March and/or April 2020.

        16.    Defendant brought Plaintiff Banks back for one week in min April 2020 and then

laid him off again.

        17.    Defendant brought back the delivery drivers other than the Plaintiffs.

        18.    Defendant brought back the Caucasian delivery drivers.

        19.    Many of the delivery drivers Defendant brought back had less seniority and

experience than the Plaintiffs.

        20.    Plaintiffs were more knowledgeable and capable in their job duties than many of

the Caucasian delivery drivers Defendant brought back.




                                                 3
  Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 4 of 22 PageID #: 4




          21.     Defendant rehired a Caucasian Delivery Driver who had quit prior to the layoff

rather than bringing back the Plaintiffs.

          22.     The Defendant’s supervising dispatcher, Steve, told Plaintiff Banks that his route,

number 60, had been eliminated, however, another driver told Plaintiff Banks that he was

running route 60 and asked Banks for information pertaining to the route.

          23.     Several customers questioned Banks why he was no longer running route 60.

          24.     The Operations Manager Don Saxbury told Plaintiff Scott that they were not

bringing him back because he did not know multiple routes, which was a false excuse and

pretext for discriminatory motive; Defendant had given Scott a job evaluation in which they

commented that he was able to drive multiple routes.

          25.     There are common questions of law and fact common to all parties herein.

          26.     The claims of each Plaintiff arise out of a single transaction or occurrence or

series of transactions or occurrences.

          27.     Each plaintiff has timely dually filed a charge of discrimination with the Missouri

Commission on Human Rights (“MCHR”)and the Equal Employment Opportunities

Commission (“EEOC”) and received a right to sue from the EEOC and MCHR.




                COUNT I – PLAINFIFF CLARENCE BANKS FOR VIOLATIONS OF THE

                                                MHRA

          28.     Plaintiffs restate and reallege the foregoing paragraphs as though set forth fully

herein.

          29.     This Count is brought pursuant to the Missouri Human Rights Act (MHRA),

Chapter 213 of the Missouri Revised Statutes.

                                                    4
  Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 5 of 22 PageID #: 5




         30.      Section 213.055 R.S.Mo. states in relevant part “It shall be an unlawful

employment practice . . . to discharge any individual, or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, national origin, sex, ancestry, age or disability” and

“[t]o limit, segregate, or classify his employees or his employment applicants in any way which

would deprive or tend to deprive any individual of employment opportunities or otherwise

adversely affect his status as an employee, because of such individual’s race, color, religion,

national origin, sex, ancestry, age or disability”.

         31.      Defendant harassed and discriminated against Plaintiff Banks based upon his race

and color.

         32.      Defendant failed to bring back, terminated and/or constructively discharged

Plaintiff Banks because of his race and color.

         33.      Defendant limited, segregated and classified plaintiff Banks in order to deprive

him of employment opportunities and adversly affected his status as employees because of his

race and color.

         34.      Defendant’s harassment and discrimination of Plaintiff Banks affected terms,

conditions, and/or privileges of his employment.

         35.      Defendant was aware of the harassment and discrimination inflicted on Plaintiff

Banks.

         36.      Defendant discharged and discriminated against Plaintiff Banks with respect to

his compensation, terms, conditions, or privileges of employment, because of his race and color.

         37.      Plaintiff Banks’ race and color were a contributing and motivating factor and the

exclusive cause in Defendant’s discriminatory actions against him.



                                                      5
  Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 6 of 22 PageID #: 6




       38.     Plaintiff Banks has suffered financial loss, incurred attorney fees and costs,

decreased business opportunities, emotional pain, suffering, inconvenience, loss of enjoyment of

life because of the actions of the Defendant.

       39.     The Defendant’s articulated reasons for its actions were pretexts for unlawful

actions.

       40.     The Defendant’s conduct was outrageous because of the Defendant’s evil motive

or reckless indifference to the Plaintiff Bank’s rights.

       41.     Defendant’s actions were intentional, willful, knowing, wanton and malicious,

and in flagrant disregard for the rights of Plaintiff Banks, and entitles Plaintiff to an award of

punitive damages.

       WHEREFORE, the Plaintiff Clarence Banks prays this court after a trial by jury, for

which a jury is hereby demanded, to find that the Defendant Ole Tyme Produce, Inc., has violated

the rights of the Plaintiff as set forth above; that a Judgment be entered ordering Defendant to

make Plaintiff Banks whole for the loss of income he has suffered as a result of the unlawful acts

of discrimination, including back pay from the time of the unlawful discrimination, with interest

thereon and fringe benefits, reinstatement and/or front pay, compensatory damages, damages for

past and future mental anguish, inconvenience, loss quality of life, and pain and suffering, statutory

damages, punitive damages in the maximum amount allowed by law, and other affirmative relief

necessary to eradicate the effects of Defendant’s unlawful employment practices, in an amount to

be determined at trial, in excess of $75,000.00; Allow Plaintiff the costs of this action, including

reasonable attorney fees and expenses incurred; for interest on all amounts; and to Grant such

additional and affirmative relief as the Court may deem just and proper.




                                                  6
   Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 7 of 22 PageID #: 7




   COUNT II – PLAINFIFF CLARENCE BANKS FOR VIOLATIONS UNDER 42 U.S.C.

                                            SECTION 1981

          42.    Plaintiffs restate and reallege the foregoing paragraphs as though set forth fully

herein.

          43.     This Count is brought pursuant to the Civil Rights Act of 1866, 42 U.S.C §

1981.

          44.    Section 1977 of the Revised Statutes, 42 U.S.C. Section 1981 as amended

guarantees all persons the same right to make and enforce contracts as non-African Americans.

The term “make and enforce” contracts includes the making, performance, modification, and

termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of

contractual relationship.

          45.    Defendant has intentionally and purposefully interfered with the contracts related

to the employment opportunities of Plaintiff Banks because he is African American causing him

damage in violation of 42 U.S.C. § 1981; including, but not limited to, failing to bring back,

terminating and/or constructively discharging Plaintiff.

          46.    As a direct and proximate result of the unlawful employment practices, plaintiff

has suffered loss of wages, benefits, experience, and career advancement, as well as mental

anguish and humiliation.

          47.   The Defendant engaged in discriminatory practices with malice and/or with

reckless indifference to the federally protected rights of Plaintiff Banks.

          48.   The Defendant authorized the doing and the manner of its agent’s discriminatory

acts.

          49.   The defendant ratified or approved the discriminatory actions of its agents.



                                                   7
  Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 8 of 22 PageID #: 8




          50.   The Defendant’s conduct was outrageous because of the Defendant’s evil motive

or reckless indifference to the Plaintiff Bank’s rights.

          51.   Defendant’s actions were intentional, willful, knowing, wanton and malicious,

and in flagrant disregard for the rights of Plaintiff Banks, and entitles Plaintiff to an award of

punitive damages.



          WHEREFORE, the Plaintiff Clarence Banks prays this court after a trial by jury, for

which a jury is hereby demanded, to find that the Defendant Ole Tyme Produce, Inc., has violated

the rights of the Plaintiff as set forth above; that a Judgment be entered ordering Defendant to

make Plaintiff Banks whole for the loss of income he has suffered as a result of the unlawful acts

of discrimination, including back pay from the time of the unlawful discrimination, with interest

thereon and fringe benefits, reinstatement and/or front pay, compensatory damages, damages for

past and future mental anguish, inconvenience, loss quality of life, and pain and suffering, statutory

damages, punitive damages in the maximum amount allowed by law, and other affirmative relief

necessary to eradicate the effects of Defendant’s unlawful employment practices, in an amount to

be determined at trial, in excess of $75,000.00; Allow Plaintiff the costs of this action, including

reasonable attorney fees and expenses incurred; for interest on all amounts; and to Grant such

additional and affirmative relief as the Court may deem just and proper.




   COUNT III – PLAINFIFF CLARENCE BANKS FOR VIOLATIONS UNDER TITLE

           VII OF 42 U.S.C SECTION 2000E OF THE CIVIL RIGHTS ACT OF 1964

          52.   Plaintiffs restate and reallege the foregoing paragraphs as though set forth fully

herein.

                                                  8
   Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 9 of 22 PageID #: 9




        53.    Defendant is an employer as defined by 42 U.S.C. § 2000e.

        54.    Defendant intentionally engaged in unlawful employment practices in violation of

42 U.S.C. § 2000e, et seq., of Title VII of the Civil Rights Act of 1964, as amended, by practices

including, but not limited to, failing to bring back, terminating and/or constructively discharging

Plaintiff.

        55.    The actions of Defendant were motivated by Plaintiff Banks’ race and color.

        56.    As a direct and proximate result of these unlawful employment practices, Plaintiff

Banks has suffered losses of wages, benefits, experience, and career advancement and has

suffered mental anguish and humiliation.

        57.    Because of these damages, plaintiffs are entitled to such affirmative relief as may

be appropriate, including but not limited to reinstatement, lost wages, and benefits in accordance

with the provisions of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(g).

        58.    The Defendant’s conduct was outrageous because of the Defendant’s evil motive

or reckless indifference to the Plaintiff Bank’s rights.

        59.    Defendant’s actions were intentional, willful, knowing, wanton and malicious,

and in flagrant disregard for the rights of Plaintiff Banks, and entitles Plaintiff to an award of

punitive damages.

        WHEREFORE, the Plaintiff Clarence Banks prays this court after a trial by jury, for

which a jury is hereby demanded, to find that the Defendant Ole Tyme Produce, Inc., has

violated the rights of the Plaintiff as set forth above; that a Judgment be entered ordering

Defendant to make Plaintiff Banks whole for the loss of income he has suffered as a result of the

unlawful acts of discrimination, including back pay from the time of the unlawful discrimination,

with interest thereon and fringe benefits, reinstatement and/or front pay, compensatory damages,



                                                  9
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 10 of 22 PageID #: 10




damages for past and future mental anguish, inconvenience, loss quality of life, and pain and

suffering, statutory damages, punitive damages in the maximum amount allowed by law, and

other affirmative relief necessary to eradicate the effects of Defendant’s unlawful employment

practices, in an amount to be determined at trial, in excess of $75,000.00; Allow Plaintiff the

costs of this action, including reasonable attorney fees and expenses incurred; for interest on all

amounts; and to Grant such additional and affirmative relief as the Court may deem just and

proper.

                COUNT IV – PLAINFIFF SHELDON SCOTT FOR VIOLATIONS OF THE

                                                MHRA

          60.     Plaintiffs restate and reallege the foregoing paragraphs as though set forth fully

herein.

          61.     This Count is brought pursuant to the Missouri Human Rights Act (MHRA),

Chapter 213 of the Missouri Revised Statutes.

          62.     Section 213.055 R.S.Mo. states in relevant part “It shall be an unlawful

employment practice . . . to discharge any individual, or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, national origin, sex, ancestry, age or disability” and

“[t]o limit, segregate, or classify his employees or his employment applicants in any way which

would deprive or tend to deprive any individual of employment opportunities or otherwise

adversely affect his status as an employee, because of such individual’s race, color, religion,

national origin, sex, ancestry, age or disability”.

          63.     Defendant harassed and discriminated against Plaintiff Scott based upon his race

and color.

                                                   10
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 11 of 22 PageID #: 11




         64.    Defendant failed to bring back, terminated and/or constructively discharged

Plaintiff Scott because of his race and color.

         65.    Defendant limited, segregated and classified plaintiff Scott in order to deprive him

of employment opportunities and adversly affected his status as employees because of his race

and color.

         66.    Defendant’s harassment and discrimination of Plaintiff Scott affected terms,

conditions, and/or privileges of his employment.

         67.    Defendant was aware of the harassment and discrimination inflicted on Plaintiff

Scott.

         68.    Defendant discharged and discriminated against Plaintiff Scott with respect to his

compensation, terms, conditions, or privileges of employment, because of his race and color.

         69.    Plaintiff Scott’ race and color were a contributing and motivating factor and the

exclusive cause in Defendant’s discriminatory actions against him.

         70.    Plaintiff Scott has suffered financial loss, incurred attorney fees and costs,

decreased business opportunities, emotional pain, suffering, inconvenience, loss of enjoyment of

life because of the actions of the Defendant.

         71.    The Defendant’s articulated reasons for its actions were pretexts for unlawful

actions.

         72.    The Defendant’s conduct was outrageous because of the Defendant’s evil motive

or reckless indifference to the Plaintiff Bank’s rights.

         73.    Defendant’s actions were intentional, willful, knowing, wanton and malicious,

and in flagrant disregard for the rights of Plaintiff Scott, and entitles Plaintiff to an award of

punitive damages.



                                                  11
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 12 of 22 PageID #: 12




          WHEREFORE, the Plaintiff Sheldon Scott prays this court after a trial by jury, for which

a jury is hereby demanded, to find that the Defendant Ole Tyme Produce, Inc., has violated the

rights of the Plaintiff as set forth above; that a Judgment be entered ordering Defendant to make

Plaintiff Scott whole for the loss of income he has suffered as a result of the unlawful acts of

discrimination, including back pay from the time of the unlawful discrimination, with interest

thereon and fringe benefits, reinstatement and/or front pay, compensatory damages, damages for

past and future mental anguish, inconvenience, loss quality of life, and pain and suffering, statutory

damages, punitive damages in the maximum amount allowed by law, and other affirmative relief

necessary to eradicate the effects of Defendant’s unlawful employment practices, in an amount to

be determined at trial, in excess of $75,000.00; Allow Plaintiff the costs of this action, including

reasonable attorney fees and expenses incurred; for interest on all amounts; and to Grant such

additional and affirmative relief as the Court may deem just and proper.




    COUNT V – PLAINFIFF SHELDON SCOTT FOR VIOLATIONS UNDER 42 U.S.C.

                                            SECTION 1981

          74.    Plaintiffs restate and reallege the foregoing paragraphs as though set forth fully

herein.

          75.     This Count is brought pursuant to the Civil Rights Act of 1866, 42 U.S.C §

1981.

          76.    Section 1977 of the Revised Statutes, 42 U.S.C. Section 1981 as amended

guarantees all persons the same right to make and enforce contracts as non-African Americans.

The term “make and enforce” contracts includes the making, performance, modification, and




                                                  12
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 13 of 22 PageID #: 13




termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of

contractual relationship.

        77.     Defendant has intentionally and purposefully interfered with the contracts related

to the employment opportunities of Plaintiff Scott because he is African American causing him

damage in violation of 42 U.S.C. § 1981; including, but not limited to, failing to bring back,

terminating and/or constructively discharging Plaintiff.

        78.     As a direct and proximate result of the unlawful employment practices, plaintiff

has suffered loss of wages, benefits, experience, and career advancement, as well as mental

anguish and humiliation.

        79.   The Defendant engaged in discriminatory practices with malice and/or with

reckless indifference to the federally protected rights of Plaintiff Scott.

        80.   The Defendant authorized the doing and the manner of its agent’s discriminatory

acts.

        81.   The defendant ratified or approved the discriminatory actions of its agents.

        82.     The Defendant’s conduct was outrageous because of the Defendant’s evil motive

or reckless indifference to the Plaintiff Bank’s rights.

        83.     Defendant’s actions were intentional, willful, knowing, wanton and malicious,

and in flagrant disregard for the rights of Plaintiff Scott, and entitles Plaintiff to an award of

punitive damages.



        WHEREFORE, the Plaintiff Sheldon Scott prays this court after a trial by jury, for which

a jury is hereby demanded, to find that the Defendant Ole Tyme Produce, Inc., has violated the

rights of the Plaintiff as set forth above; that a Judgment be entered ordering Defendant to make



                                                  13
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 14 of 22 PageID #: 14




Plaintiff Scott whole for the loss of income he has suffered as a result of the unlawful acts of

discrimination, including back pay from the time of the unlawful discrimination, with interest

thereon and fringe benefits, reinstatement and/or front pay, compensatory damages, damages for

past and future mental anguish, inconvenience, loss quality of life, and pain and suffering, statutory

damages, punitive damages in the maximum amount allowed by law, and other affirmative relief

necessary to eradicate the effects of Defendant’s unlawful employment practices, in an amount to

be determined at trial, in excess of $75,000.00; Allow Plaintiff the costs of this action, including

reasonable attorney fees and expenses incurred; for interest on all amounts; and to Grant such

additional and affirmative relief as the Court may deem just and proper.




  COUNT VI – PLAINFIFF SHELDON SCOTT FOR VIOLATIONS UNDER TITLE VII

                OF 42 U.S.C SECTION 2000E OF THE CIVIL RIGHTS ACT OF 1964

          84.     Plaintiffs restate and reallege the foregoing paragraphs as though set forth fully

herein.

          85.     Defendant is an employer as defined by 42 U.S.C. § 2000e.

          86.     Defendant intentionally engaged in unlawful employment practices in violation of

42 U.S.C. § 2000e, et seq., of Title VII of the Civil Rights Act of 1964, as amended, by practices

including, but not limited to, failing to bring back, terminating and/or constructively discharging

Plaintiff.

          87.     The actions of Defendant were motivated by Plaintiff Scott’s race and color.

          88.     As a direct and proximate result of these unlawful employment practices, Plaintiff

Scott has suffered losses of wages, benefits, experience, and career advancement and has

suffered mental anguish and humiliation.

                                                   14
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 15 of 22 PageID #: 15




          89.    Because of these damages, plaintiffs are entitled to such affirmative relief as may

be appropriate, including but not limited to reinstatement, lost wages, and benefits in accordance

with the provisions of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(g).

          90.    The Defendant’s conduct was outrageous because of the Defendant’s evil motive

or reckless indifference to the Plaintiff Bank’s rights.

          91.    Defendant’s actions were intentional, willful, knowing, wanton and malicious,

and in flagrant disregard for the rights of Plaintiff Scott, and entitles Plaintiff to an award of

punitive damages.

          WHEREFORE, the Plaintiff Sheldon Scott prays this court after a trial by jury, for

which a jury is hereby demanded, to find that the Defendant Ole Tyme Produce, Inc., has

violated the rights of the Plaintiff as set forth above; that a Judgment be entered ordering

Defendant to make Plaintiff Scott whole for the loss of income he has suffered as a result of the

unlawful acts of discrimination, including back pay from the time of the unlawful discrimination,

with interest thereon and fringe benefits, reinstatement and/or front pay, compensatory damages,

damages for past and future mental anguish, inconvenience, loss quality of life, and pain and

suffering, statutory damages, punitive damages in the maximum amount allowed by law, and

other affirmative relief necessary to eradicate the effects of Defendant’s unlawful employment

practices, in an amount to be determined at trial, in excess of $75,000.00; Allow Plaintiff the

costs of this action, including reasonable attorney fees and expenses incurred; for interest on all

amounts; and to Grant such additional and affirmative relief as the Court may deem just and

proper.




                                                  15
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 16 of 22 PageID #: 16




                COUNT VII – PLAINFIFF KYLE SIMMONS FOR VIOLATIONS OF THE

                                                MHRA

          92.     Plaintiffs restate and reallege the foregoing paragraphs as though set forth fully

herein.

          93.     This Count is brought pursuant to the Missouri Human Rights Act (MHRA),

Chapter 213 of the Missouri Revised Statutes.

          94.     Section 213.055 R.S.Mo. states in relevant part “It shall be an unlawful

employment practice . . . to discharge any individual, or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, national origin, sex, ancestry, age or disability” and

“[t]o limit, segregate, or classify his employees or his employment applicants in any way which

would deprive or tend to deprive any individual of employment opportunities or otherwise

adversely affect his status as an employee, because of such individual’s race, color, religion,

national origin, sex, ancestry, age or disability”.

          95.     Defendant harassed and discriminated against Plaintiff Simmons based upon his

race and color.

          96.     Defendant failed to bring back, terminated and/or constructively discharged

Plaintiff Simmons because of his race and color.

          97.     Defendant limited, segregated and classified plaintiff Simmons in order to deprive

him of employment opportunities and adversly affected his status as employees because of his

race and color.

          98.     Defendant’s harassment and discrimination of Plaintiff Simmons affected terms,

conditions, and/or privileges of his employment.


                                                   16
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 17 of 22 PageID #: 17




       99.     Defendant was aware of the harassment and discrimination inflicted on Plaintiff

Simmons.

       100.    Defendant discharged and discriminated against Plaintiff Simmons with respect to

his compensation, terms, conditions, or privileges of employment, because of his race and color.

       101.    Plaintiff Simmons’ race and color were a contributing and motivating factor and

the exclusive cause in Defendant’s discriminatory actions against him.

       102.    Plaintiff Simmons has suffered financial loss, incurred attorney fees and costs,

decreased business opportunities, emotional pain, suffering, inconvenience, loss of enjoyment of

life because of the actions of the Defendant.

       103.    The Defendant’s articulated reasons for its actions were pretexts for unlawful

actions.

       104.    The Defendant’s conduct was outrageous because of the Defendant’s evil motive

or reckless indifference to the Plaintiff Bank’s rights.

       105.    Defendant’s actions were intentional, willful, knowing, wanton and malicious,

and in flagrant disregard for the rights of Plaintiff Simmons, and entitles Plaintiff to an award of

punitive damages.

       WHEREFORE, the Plaintiff Kyle Simmons prays this court after a trial by jury, for which

a jury is hereby demanded, to find that the Defendant Ole Tyme Produce, Inc., has violated the

rights of the Plaintiff as set forth above; that a Judgment be entered ordering Defendant to make

Plaintiff Simmons whole for the loss of income he has suffered as a result of the unlawful acts of

discrimination, including back pay from the time of the unlawful discrimination, with interest

thereon and fringe benefits, reinstatement and/or front pay, compensatory damages, damages for

past and future mental anguish, inconvenience, loss quality of life, and pain and suffering, statutory



                                                  17
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 18 of 22 PageID #: 18




damages, punitive damages in the maximum amount allowed by law, and other affirmative relief

necessary to eradicate the effects of Defendant’s unlawful employment practices, in an amount to

be determined at trial, in excess of $75,000.00; Allow Plaintiff the costs of this action, including

reasonable attorney fees and expenses incurred; for interest on all amounts; and to Grant such

additional and affirmative relief as the Court may deem just and proper.




   COUNT VIII – PLAINFIFF KYLE SIMMONS FOR VIOLATIONS UNDER 42 U.S.C.

                                            SECTION 1981

          106.   Plaintiffs restate and reallege the foregoing paragraphs as though set forth fully

herein.

          107.    This Count is brought pursuant to the Civil Rights Act of 1866, 42 U.S.C §

1981.

          108.   Section 1977 of the Revised Statutes, 42 U.S.C. Section 1981 as amended

guarantees all persons the same right to make and enforce contracts as non-African Americans.

The term “make and enforce” contracts includes the making, performance, modification, and

termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of

contractual relationship.

          109.   Defendant has intentionally and purposefully interfered with the contracts related

to the employment opportunities of Plaintiff Simmons because he is African American causing

him damage in violation of 42 U.S.C. § 1981; including, but not limited to, failing to bring back,

terminating and/or constructively discharging Plaintiff.




                                                  18
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 19 of 22 PageID #: 19




        110.   As a direct and proximate result of the unlawful employment practices, plaintiff

has suffered loss of wages, benefits, experience, and career advancement, as well as mental

anguish and humiliation.

        111. The Defendant engaged in discriminatory practices with malice and/or with

reckless indifference to the federally protected rights of Plaintiff Simmons.

        112. The Defendant authorized the doing and the manner of its agent’s discriminatory

acts.

        113. The defendant ratified or approved the discriminatory actions of its agents.

        114.   The Defendant’s conduct was outrageous because of the Defendant’s evil motive

or reckless indifference to the Plaintiff Bank’s rights.

        115.   Defendant’s actions were intentional, willful, knowing, wanton and malicious,

and in flagrant disregard for the rights of Plaintiff Simmons, and entitles Plaintiff to an award of

punitive damages.



        WHEREFORE, the Plaintiff Kyle Simmons prays this court after a trial by jury, for which

a jury is hereby demanded, to find that the Defendant Ole Tyme Produce, Inc., has violated the

rights of the Plaintiff as set forth above; that a Judgment be entered ordering Defendant to make

Plaintiff Simmons whole for the loss of income he has suffered as a result of the unlawful acts of

discrimination, including back pay from the time of the unlawful discrimination, with interest

thereon and fringe benefits, reinstatement and/or front pay, compensatory damages, damages for

past and future mental anguish, inconvenience, loss quality of life, and pain and suffering, statutory

damages, punitive damages in the maximum amount allowed by law, and other affirmative relief

necessary to eradicate the effects of Defendant’s unlawful employment practices, in an amount to



                                                  19
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 20 of 22 PageID #: 20




be determined at trial, in excess of $75,000.00; Allow Plaintiff the costs of this action, including

reasonable attorney fees and expenses incurred; for interest on all amounts; and to Grant such

additional and affirmative relief as the Court may deem just and proper.




   COUNT IX – PLAINFIFF KYLE SIMMONS FOR VIOLATIONS UNDER TITLE VII

             OF 42 U.S.C SECTION 2000E OF THE CIVIL RIGHTS ACT OF 1964

          116.   Plaintiffs restate and reallege the foregoing paragraphs as though set forth fully

herein.

          117.   Defendant is an employer as defined by 42 U.S.C. § 2000e.

          118.   Defendant intentionally engaged in unlawful employment practices in violation of

42 U.S.C. § 2000e, et seq., of Title VII of the Civil Rights Act of 1964, as amended, by practices

including, but not limited to, failing to bring back, terminating and/or constructively discharging

Plaintiff.

          119.   The actions of Defendant were motivated by Plaintiff Simmons’ race and color.

          120.   As a direct and proximate result of these unlawful employment practices, Plaintiff

Simmons has suffered losses of wages, benefits, experience, and career advancement and has

suffered mental anguish and humiliation.

          121.   Because of these damages, plaintiffs are entitled to such affirmative relief as may

be appropriate, including but not limited to reinstatement, lost wages, and benefits in accordance

with the provisions of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(g).

          122.   The Defendant’s conduct was outrageous because of the Defendant’s evil motive

or reckless indifference to the Plaintiff Bank’s rights.




                                                  20
 Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 21 of 22 PageID #: 21




       123.    Defendant’s actions were intentional, willful, knowing, wanton and malicious,

and in flagrant disregard for the rights of Plaintiff Simmons, and entitles Plaintiff to an award of

punitive damages.

       WHEREFORE, the Plaintiff Kyle Simmons prays this court after a trial by jury, for

which a jury is hereby demanded, to find that the Defendant Ole Tyme Produce, Inc., has

violated the rights of the Plaintiff as set forth above; that a Judgment be entered ordering

Defendant to make Plaintiff Simmons whole for the loss of income he has suffered as a result of

the unlawful acts of discrimination, including back pay from the time of the unlawful

discrimination, with interest thereon and fringe benefits, reinstatement and/or front pay,

compensatory damages, damages for past and future mental anguish, inconvenience, loss quality

of life, and pain and suffering, statutory damages, punitive damages in the maximum amount

allowed by law, and other affirmative relief necessary to eradicate the effects of Defendant’s

unlawful employment practices, in an amount to be determined at trial, in excess of $75,000.00;

Allow Plaintiff the costs of this action, including reasonable attorney fees and expenses incurred;

for interest on all amounts; and to Grant such additional and affirmative relief as the Court may

deem just and proper.



                                    DEMAND FOR A JURY TRIAL

       Plaintiffs, through counsel, respectfully requests a trial by jury on all issues.



                                                       Respectfully submitted,


                                                       KASPER LAW FIRM, LLC
                                                       By: /s/ Kevin J. Kasper


                                                 21
Case: 4:21-cv-00622-RWS Doc. #: 1 Filed: 05/28/21 Page: 22 of 22 PageID #: 22




                                          Kevin J. Kasper, #52171MO
                                          Ryan P. Schellert, #56710MO
                                          3930 Old Hwy 94 South - Suite 108
                                          St. Charles, MO 63304
                                          Ph: 636-922-7100
                                          Fax: 866-303-2874
                                          Email: KevinKasper@KasperLawFirm.net
                                          Email: RyanSchellert@KasperLawFirm.net
                                          ATTORNEYS FOR PLAINTIFF




                                     22
